DETAILED ACTION

Status of Claims
Claims 1-6, 8-12, 15-17, 19, 20, 24, 32, and 51 are pending.  Of the pending claims, claims 1-6, 8-12, 15-17, 19, 20, and 51 are presented for examination on the merits, and claims 24 and 32 are withdrawn from examination.
Claims 1 and 17 are currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 17 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim is indefinite because it recites a range that contains values outside the permitted range of a parent claim.  Specifically, claim 1 recites that the weight ratio of the first metal powder to the second metal powder ranges from about 6:4 to about 2:8.  But claim 12, which is depends on claim 1, recites a weight ratio of about 6:4 to about 0.1:9.9.  This range is broader than range recited in claim 1 and includes values outside the permitted range of claim 1.  Thus, the scope of claim 12 is indefinite because its boundaries are unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 12, the claim is improperly dependent because it fails to further limit the subject matter of the claim upon which it depends.  Claim 12 depends on claim 1, which recites that the weight ratio of the first metal powder to the second metal powder ranges from about 6:4 to about 2:8.  Claim 12, however, recites a first metal powder and second metal powder weight ratio of about 6:4 to about 0.1:9.9.  This range .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8, 9, 12, 15-17, 20, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0000379 (A1) to Hansen (“Hansen”) in view of US 2002/0124759 (A1) to Amick (“Amick”) and further in view of US 2006/0027129 (A1) to Kolb et al. (“Kolb”), alone, or optionally further in view of US 2008/0279710 (A1) to Zhamu et al. (“Zhamu”).
Regarding claims 1, 5, 6, and 12, Hansen teaches a method for making bullets (an object).  Title; para. [0008], [0021].  The method includes a step of providing a composite formulation containing metal powder (preparing a premixture) and a step of using a suitable or conventional method, such as compression molding the composite formulation, to form pellets.  Para. [0009], [0014], [0021].  The density of the bullets is about 1.75 g/cc to about 8.25 g/cc.  Para. [0021]; claims 9 and 10.
Hansen is silent regarding the specific details of the compression molding.  However, Hansen teaches that suitable or fairly conventional methods may be used.  Para. [0009], [0021].  
Amick, directed to a method of forming articles (e.g., bullets), teaches a method of compressing powders in a die (compression molding).  Para. [0004], [0065].  The method includes the following steps: (a) providing mixed powders (preparing a mixture of powders) in a die or mold (para. [0065]); (b) compressing the powders to produce a shape of at least substantially the desired post-compression shape (preform) (para. [0065], [0068]); and (c) heating the compressed powders after compression (para. [0068]).
The compression step may take place cold and without heating.  Para. [0068].  The lack of heating suggests that compression takes place at ambient room temperature.  Cold pressing/molding is known in the art as applying pressure at ambient temperature, e.g., 20oC-30oC.  Kolb at para. [0072]. 
The heating step is conducted to cure the polymer binder and takes place at approximately 150oF to approximately 445oF (approximately 65.6oC to about 229.4oC) for a time period of 30 seconds (0.5 minute) to several hours (para. [0070], [0071]), which overlaps the claimed ranges.
It would have been obvious to one of ordinary skill in the art to have applied the compression and curing method of Amick as the method of Hansen because it is a suitable method for making bullets and because it is capable of being customized to consolidating metal and binder into a wide variety of shapes and sizes (Amick at para. [0027]).
Hansen teaches that the formulation composition (premixture) contains metal powder and plastic (polymer) binder.  Para. [0014], [0017].  The metal powder can be steel (iron-based powder) and can be various alloy mixtures of combinations of such.  Para. [0014].  Hansen does not teach a specific amount of iron powder or a specific weight ratio when two or more powders are present.
Kolb, directed particulate compositions for molded articles (e.g., bullets), teaches a composition containing polymer binder, a first metal (first metal powder) having an average particle size (first particle size), and a second metal (second metal powder) having an average particle size (second particle size).  Para. [0001], [0038]-[0043], [0047].  The second metal can be iron.  Para. [0042].  
The weight ratio of first metal to second metal may range between any combination of the percentages (first metal 30-99 wt.% and second metal 0-70 wt.%).  Para. [0041], [0044], [0045].  One preference is that the first metal is present in an amount that is greater than an amount of the second metal ((more than 1):1) (para. [0045]), which overlaps the claimed range.  The composition is not prone to separation of different metals during handling.  Para. [0005], [0007].  It would have been obvious to have used the metal composition of Kolb in the method of Hansen because it would prevent separation during handling.
With respect to compression pressure, Amick teaches an example pressure of approximately 48 ksi to approximately 82 ksi (para. [0066]), which exceeds the claimed range.  However, Amick also teaches that the invention is not limited to this range and that values outside the range are within the scope of the invention.  Para. [0067].  Increased compaction pressure increases the density of the article.  Amick at para. 
Alternatively, Zhamu, directed to the production of an electrically conductive composite, teaches that applying pressures of between 5 psi and 50,000 psi is adequate to compact a composite (graphite, polymer, metal) in preparation for hot consolidation.  Para. [0046], [0047], [0049], and [0050].  It would have been obvious to one of ordinary skill in the art to have conducted the compression in Hansen at a pressure lower than 48 ksi because low pressure compaction would enable one to decrease the density of the article to attain the low densities desired by Hansen.  Additionally, it has been demonstrated by Zhamu that low pressures are sufficient to compact a mixture of materials prior to a heat treatment. 
Regarding claim 2, Hansen teaches that the binder can be derived from water-soluble plastic resin (dry powder coat).  Para. [0017].
Regarding claim 3, Hansen teaches plastic resins (para. [0017]), but not specifically polyurethane.  Kolb teaches that resins include polyurethane.  Para. [0050].
Regarding claim 4, Hansen does not require the presence of solvents or liquids.
Regarding claims 8 and 9, Hansen does not teach a pellet having the claimed mass.  However, a difference in size or proportion is not a basis of patentability.  See MPEP § 2144.04(IV)(A).  Persons of ordinary skill in the art would be motivate to select 
Regarding claims 15-17, Hansen teaches that the metal powder is 0-90% by weight of the composition.  Para. [0014]; claim 1.  The binder is 8-40% by weight of the composition.  Para. [0017]; claim 1.  These ranges overlap the claimed ranges and ratios.
Regarding claim 20, Hansen teaches that a lubricant can be included in the composition.  Para. [0018].
Regarding claim 51, Hansen teaches a further step of jacketing or coating the bullet.  Para. [0025].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Amick and Kolb, alone or optionally in view of Zhamu, as applied to claim 1 above, and further in view of US 2009/0255434 (A1) to Pawloski (“Pawloski”).
Regarding claim 10, Hansen teaches that frangible projectiles can be used in handguns and rifles (para. [0001], [0012]), but does not specifically identify compressed-gas propulsion firearm. 
Pawloski, directed to a system for firing frangible projectiles, teaches that the projectiles can be fired from a gun powered by compressed gas or air.  Para. [0002], [0031].  It would have been obvious to one of ordinary skill in the art to have used the projectile of Hansen in the air gun of Pawloski because of the need to address rodent .

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Amick and Kolb, alone or optionally in view of Zhamu, as applied to claim 1 above, and further in view of US 2,995,090 to Daubenspeck (“Daubenspeck”).
Regarding claim 11, Kolb teaches iron powder (para. [0042]), but does not specify the type of iron powder.
Daubenspeck, directed to a metal-polymer composite, teaches that iron sponge powder is a satisfactory iron powder due to its good performance and low cost.  Col. 6, lines 44-47.  It would have been obvious to one of ordinary skill in the art to have used sponge iron for the iron powder in Hansen, as modified by Kolb, because it would reduce manufacturing costs while ensuring good performance of the compact.
Regarding claim 19, Hansen does not teach a tumbling step.  Daubenspeck teaches tumbling the composite in order to polish it and prevent adhesion.  Col. 5, lines 33-40.  It would have been obvious to one of ordinary to have added a tumbling step to the method of Hansen because it would not only improve the aesthetic appearance of the object but also prevent it from sticking during handling.

Response to Arguments
Applicant's arguments filed 08/09/2012 have been fully considered, but they are not persuasive.
Applicant argues that the examiner has ignored the limiting effect of components in the mixture on the final density and that it is unlikely that one of ordinary skill in the art would be motivated to lower the compression pressure by two orders of magnitude.
In response, the Office action at paragraph 45 cites the ability of iron to reduce the density of the article.  Thus, the effect of compositional makeup of a powder composition is acknowledged as a factor that contributes to the density of the article produced.
With respect to lowering the pressure, it is known in the art that density is controlled in part by compaction pressure.  Amick at para. [0067]; Kolb at para. [0074].  Therefore, when a low-density article is needed, as disclosed in Hansen, one of ordinary skill in the art would be motivated to employ low pressures because less force would be needed to create less dense articles.
Applicant argues that lowering compaction pressure would not achieve the claimed density range, as evidenced by the lightest mixtures in Table 1 of Amick having a density of 7.68 g/cc.
In response, the binder in the examples in Table 1 of Amick are metallic (tin powder).  Amick permits the binder to be polymers (para. [0033]), which are less dense than metals.  The densities in Table 1 do not take into account a polymeric binder that would lower the overall density of the article.  This is supported by Hansen, which teaches that the density of a projectile can be as low as 1.75-8.25 g/cc even with metal powder in the composition mixture.  
Applicant argues that Amick does not teach iron powder in an amount of 20 wt.% or more.
In response, projectiles are known to made of mixed metal compositions, including mixtures that contain iron in amounts of 0-70 wt.%.  Kolb at para. [0042], [0044].    
Applicant argues that one of ordinary skill in the art would not use sponge iron powder because it is very porous and has low density, whereas Amick requires that its articles have a high density.
In response, Hansen teaches a low density of about 1.75 g/cc to about 8.25 g/cc.  Therefore, one ordinary skill in the art would have been motivated to use a less dense form of iron because lower-density materials would help attain the low-density desired by Hansen.
Applicant argues that Daubenspeck teaches that sponge iron has good performance at high pressures of 30 to 45 tons per square inch, which exceeds the claimed range, and that there is no reasonable expectation of success of applying a compression pressure of 75-500 psi.
In response, the argument attacks the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As noted above, persons of ordinary skill in the art understand that density is controlled in part by compaction pressure.  Amick at para. [0067]; Kolb at para. [0074].  This is also suggested by Daubenspeck, where it is noted that lesser pressures lowers the density.  Col. 3, lines 50-52.  Thus, when a low-density article is desired, such as by Hansen, one of ordinary skill in the art would be motivated 
With respect to the lack of reasonable expectation of success, Zhamu teaches that a compaction pressure as low of 5 psi to 50,000 can be used to consolidate a mixture containing a matrix of metal powder and polymer binder.  Para. [0045]-[0048].  Morris, directed to molding compositions containing iron powder, teaches that wide range of molding pressures can be applied to consolidate iron powder and binder.  Para. [0002], [0023], [0058].  Suitable pressures range from 20 psi to 3500 psi.  Para. [0058].  This shows that there is a reasonable expectation of success in the use of low pressure to combine molding compositions containing metal powder and binder as shown by the ability of Zhamu and Morris to successfully compact molding compositions for further handling and processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
October 23, 2021